NOS. 12-10-00263-CR
                                         12-10-00264-CR
                                         12-10-00265-CR
                                         12-10-00266-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

SHIRLEY CULP NELSON,                                 §           APPEALS FROM THE
APPELLANT

V.                                                   §           COUNTY COURT AT LAW #3

THE STATE OF TEXAS,
APPELLEE                                             §           SMITH COUNTY, TEXAS


                                       MEMORANDUM OPINION
       Shirley Culp Nelson appeals her convictions for four traffic offenses. In sixteen issues,
Appellant argues that she was not required to obtain a driver’s license, the evidence does not support
her conviction, and there were procedural irregularities in her trials. We dismiss these appeals for
want of jurisdiction.


                                                   BACKGROUND
       Appellant was stopped by a police officer in 2006. The officer wrote her a ticket for the
offenses of operating a vehicle without a driver’s license,1 operating a motor vehicle without meeting
financial responsibility requirements,2 and failure to comply with a traffic control device.3 In May


       1
           See TEX. TRANSP. CODE ANN. § 521.021 (Vernon 2007).
       2
           See TEX. TRANSP. CODE ANN. § 601.051 (Vernon 2011).
       3
           See TEX. TRANSP. CODE ANN. § 544.004 (Vernon 2011).
2009, Appellant was involved in an accident, and an officer wrote her a ticket for the offense of
operating a vehicle without a driver’s license. She was charged by complaint with all four offenses.
         A jury trial was held in January 2007 for the 2006 offenses. The jury found Appellant guilty.
A bench trial was held in January 2010 on the May 2009 ticket, and the court found Appellant guilty.
Appellant sought to appeal these cases to the Smith County Court at Law #3. Sitting as an appellate
court, and after several months of delay, the court found that Appellant had not filed or caused to be
filed a transcript of the municipal court proceedings. Accordingly, the court dismissed the appeals
and remanded the cases to the municipal court for enforcement of the judgments. This appeal
followed.


                                    APPEAL FROM A MUNICIPAL COURT OF RECORD

         Appellant raises sixteen issues. Specifically, she argues in her brief that her conviction for
failure to have a driver’s license is improper because she is not required to have a driver’s license, that
she established she had the required proof of financial responsibility, that she lacked intent to commit
the offense of failing to comply with a traffic device, and that the wrong person signed the complaints
against her.4
Applicable Law
         A person convicted of an offense in a municipal court of record may appeal that conviction to
a county criminal court. TEX. GOV’T CODE ANN. § 30.00014(a) (Vernon Supp. 2010). As a
prerequisite to an appeal to the county court, a defendant must file a written motion for new trial with
the municipal clerk not later than the tenth day after the date on which judgment is rendered. TEX.
GOV’T CODE ANN. § 30.00014(c). A defendant must also give notice of appeal. Id. § 30.00014(d).
If, as is the case in Smith County, there is no county criminal court, the county courts at law have
jurisdiction of an appeal. Id. § 30.00014(a).
         In such an appeal, the county criminal court sits as an appellate court and considers arguments
addressing any errors shown in the municipal court record. Id. § 30.00014(b) (“An appeal from the
municipal court of record may not be by trial de novo.”); TEX. CODE CRIM. PROC. ANN. art. 44.17
(Vernon 2006). The county criminal court may affirm, reverse, or reform the municipal court’s
judgment. Id. § 30.00024(a) (Vernon Supp. 2010); Alexander v. State, 240 S.W.3d 72, 74 (Tex.
App.–Austin 2007, no pet.). A defendant may appeal to the court of appeals if the county criminal

         4
           Appellant raises several other issues relating to the trials in the municipal court in headings in her brief, but she
does not address those issues in the body of her brief.
                                                               2
court affirms the municipal court’s judgment and if the fine assessed against the defendant exceeds
one hundred dollars. TEX. GOV’T CODE ANN. § 30.00027(a) (Vernon 2004).
Analysis
         The right to appeal from a criminal conviction is purely a statutory right. See Griffin v. State,
145 S.W.3d 645, 646 (Tex. Crim. App. 2005); Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App.
1992). To the extent the legislature has created a right to appeal, a person invoking that right must
meet any statutory requirements created by the legislature. See Tex. Vital Care v. State, 323 S.W.3d
609, 611 (Tex. App.–Texarkana 2010, no pet.) (quoting Ford v. State, 20 S.W.3d 777, 779 (Tex.
App.–Amarillo 2000, no pet.)). The right to invoke the jurisdiction of this court in a case originating
in a municipal court of record is established by Section 30.00027, Texas Government Code. See
Alexander v. State, 240 S.W.3d 72, 75 (Tex. App.–Austin 2007, no pet.). This section limits our
jurisdiction to those cases in which the judgment was affirmed by county court on appeal. TEX.
GOV’T CODE ANN. § 30.00027.
         The county court at law, sitting as an appellate court, did not affirm Appellant’s conviction.
Accordingly, pursuant to Section 30.00027, we lack jurisdiction to consider this appeal.                               See
Jamshedji v. State, 230 S.W.3d 224, 225 (Tex. App.–Houston [14th Dist.] 2006, pet. ref’d);
Underwood v. State, No. 14-06-0073-CR, 2007 Tex. App. LEXIS 4723, at *2 (Tex. App.–Houston
[14th Dist.] June 19, 2007, no pet.) (mem. op., not designated for publication); see also Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (court of appeals does not obtain jurisdiction to
address merits of appeal unless appeal is timely perfected and can take no action other than to dismiss
appeal); Sherman v. State, 12 S.W.3d 489, 492 (Tex. App.–Dallas 1999, no pet.). The court of
criminal appeals has held that an appellant may challenge the dismissal of her appeal. See Martin v.
State, 346 S.W.2d 840, 840-41 (1961). That principle is inapplicable here because the issues
Appellant raises in her brief pertain to the trial in the municipal court.5 Because we lack jurisdiction
of this appeal, we do not address Appellant’s sixteen issues.


                                                     DISPOSITION
         This appeal is dismissed for want of jurisdiction.

         5
            Following submission of her brief, Appellant filed in this court a supplemental brief in which she argued that
the municipal court abused its discretion in denying her request for a free copy of the reporter’s record. This is not a
direct attack on the dismissal of her appeal by the county court at law. Furthermore, neither this issue, nor any other, was
presented in a motion for new trial, which is a prerequisite to the county court at law’s jurisdiction of an appeal from a
municipal court of record. See TEX. GOV’T CODE ANN. § 30.00014(c); Lambert v. State, 908 S.W.2d 53, 54 (Tex.
App.–Houston [1st Dist.] 1995, no pet.) (may not raise issues on appeal not raised in motion for new trial).
                                                             3
                                                                    JAMES T. WORTHEN
                                                                        Chief Justice




Opinion delivered June 30, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)




                                                                4